IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-60366
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellant,

versus

ANGELA STAFFNEY,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:94-CR-69-LN
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant appeals from her guilty plea conviction and sentence

for possession with intent to distribute a controlled substance, in

violation of 21 U.S.C. § 841(a)(1). She contends that the district

court erred in declining to apply a four-level decrease in her base

offense level for her role as a minimal participant under U.S.S.G.

§ 3B1.2(a).

     We have reviewed the record, the briefs, and the district

court's oral ruling and perceive no reversible error. Accordingly,

we affirm on the reasoning of the district court.

     AFFIRMED.

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.